

117 HR 236 IH: To nullify the effect of Executive Order 13950 relating to combating race and sex stereotyping.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 236IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mrs. Beatty introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Education and Labor, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo nullify the effect of Executive Order 13950 relating to combating race and sex stereotyping.1.Recession(a)In generalThe provisions of Executive Order 13950 (85 Fed. Reg. 60683; relating to combating race and sex stereotyping) are rescinded and shall have no force or effect.(b)Effective DateThis Act shall take effect as if enacted on September 22, 2020.